Order entered February 25, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00126-CV

                  BRIAN VODICKA AND STEVEN AUBREY, Appellants

                                              V.

                     NORTH AMERICAN TITLE COMPANY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-01142

                                          ORDER
       We GRANT appellants’ February 6, 2013 opposed motion for an extension of time to

file a notice of appeal. The notice of appeal filed on November 20, 2012 is deemed timely filed

for jurisdictional purposes.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE